Title: From Thomas Jefferson to John Jay, 13 August 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 13. 1786

The inclosed letter from Mr. Barclay, and one from Mr. Carmichael, of which I send you extracts, are come to hand this morning, which is in time for them to go by the same gentleman who carries my letter of the 11th. I observe what Mr. Carmichael says on the subject of the Portuguese treaty, and am sorry it meets with difficulties. I doubt however whether he ascribes them to their true cause, when he supposes they are occasioned by M. del Pinto’s being of a party opposed to that of the minister at Madrid. The cause is not proportioned to the effect. The treaty between  France and England has lately been thought to have become stationary. This is conjectured from the rigour of the custom houses, much increased by late orders, as also from some other circumstances. The overtures between England and Portugal are animated in proportion; and in the same degree I suspect that the latter lessens her care about us. If her wines were to become superfluous at the English market she wished and hoped to find a great one with us, open to receive them. M. del Pinto’s courier, which carried the treaty to Falmouth, arrived a few hours too late for the Lisbon packet boat. This lost a month in the conveiance, and that month, by producing new prospects, has been critical. There is not a want of probability that del Pinto himself will succeed to the deceased minister in Portugal. This would be favourable to our treaty, and fortunate for us in proportion to the value of a connection with that nation. He is sensible, candid, and has just ideas as to us, and favourable dispositions towards us.
I expect that Mr. Adams is at this moment at the Hague, as he intended there to take leave of that court, and, at the same time, to exchange the ratifications of the Prussian treaty. But I send on to London copies of the inclosed, in hopes he will speedily be returned there. I shall propose to him that we consider whether the conduct of the Dey of Algiers leaves any hope that any negotiator whatever could obtain his peace without a prodigious addition to the price we had thought of? If we conclude on the negative, still it will remain to decide Whether the expence of Mr. Barclay’s going there may not be compensated by additional information, by the possibility that he might find their ultimatum, and the advantage of relieving the mind of Congress from all suspence by possessing them of this ultimatum. The peace of Spain too being concluded, it is to be seen whether their interference can weigh as money. It has done so at Marocco. But Algiers is a fiercer power. I have the honour to be, with sentiments of the highest respect & esteem, Sir, Your most obedient & most humble servant,

Th: Jefferson

